department of the treasury internal_revenue_service washington d c sl ae tax exempt and ae u l ot ep ph f rkekk kkkkk kkekk akin atte ntion a rkkkkkkkekek legend agency b board m state a plan x statute d section l section n teen eee eeee sees ee eens eee dear rekkkkrkkkkakkks this is in response to a letter dated date as supplemented by letters dated date and date in which your ekkkkerekkeeeeae authorized representative requested rulings concerning the application of the limitations of sec_415 and sec_415 of the internal_revenue_code the code to permissive service credits purchased under plan x the following facts and representations have been submitted on your behalf plan x a defined_benefit_plan is one of the plans created by the state a legislature you represent that agency b and board m are responsible for the administration of a number of plans including plan x all of which are sponsored by state a and all of which including plan x are governmental plans within the meaning of sec_414 of the code plan x was established in received a favorable determination_letter from the internal_revenue_service plan x includes members some of whom teach at state a’s colleges and universities several of those members are highly paid participants whose salaries have not been subjected to limits under sec_401 because they are grandfathered from that section’s compensation limit the combination of high grandfathered salaries plus long service means several of those members have benefits affected by the sec_415 limits on annual_benefit amounts and has plan x as required by section l of the state a code permits a plan x member to purchase service_credit that is then counted for purposes of calculating his or her benefit under section n the service purchased is for periods of employment when membership was mandatory but for which member contributions were not made the service_credit purchased is service not otherwise counted for purposes of calculating a benefit and is service_credit which the member will receive only if he or she makes this purchase by making a voluntary additional_contribution to plan x section l has been a feature of plan x for many years and was in effect on date several members of plan x whose benefits are affected by code sec_415 under section l section n provides in general that eligibility service for a member in plan x consists of service_credit purchased under this subtitle of statute d limits have made a purchase of service_credit to buy service_credit as described in section l a member pays in a single payment the contributions that the member would have paid for the period of employment for which service_credit is being purchased plus regular_interest to the date of payment the payment made by the member represents less than the amount otherwise needed to fund the additional annual allowance generated by the additional years_of_service credit purchased which distinguishes this from a full cost service_credit service purchase you state that when a member pays full cost for the permissive_service_credit the accrued_benefit derived from the employee contributions is equal to the value of the permissive_service_credit you further represent that section l allows the employees to pay less than the full cost as sec_415 of the code provides that the additional_contribution made by the member cannot exceed the amount necessary to fund heekkkkkekkekeke the benefit attributable to the service_credit being purchased therefore when a member pays ess than the full cost as provided for under section l the actual accrued_benefit derived from these employee contributions alone is some smaller part of the full value of the accrued_benefit attributable to the permissive_service_credit you represent that the service_credit purchased under section l is permissive_service_credit as defined in sec_415 you also represent that plan x does not authorize a pick up feature under sec_414 for the additional contributions to purchase service_credit and therefore the purchase payment was and is on an after-tax basis it is represented that plan x is a governmental_plan and as such is not subject_to many of the requirements of the code applicable to qualified_plans however plan x is subject_to the requirements of sec_415 sec_415 limits the annual_benefit that can be paid from a defined benefit pension_plan such as plan x sec_415 of the code applies special rules to a governmental defined benefit pension_plan that allows an employee to make one or more contributions to the plan to purchase permissive_service_credit under the plan in general under sec_415 the requirements of sec_415 are treated as met ina case where there has been a permissive_service_credit purchase either by treating the accrued_benefit derived from all such contributions as an annual_benefit for purposes of the sec_415 limits or by treating all such contributions as annual_additions for purposes of the limit on annual_additions imposed by sec_415 and then determining if the requirements of sec_415 are met sec_415 was added to the code by the taxpayer relief act publaw_105_34 enacted date tra '97 by section of tra ‘97 section contains a special transition rule applicable to certain eligible members participating in a governmental_plan prior to a date specified hereafter the grandfathered group tra '97 sections c and c a provide effective dates-- in general the amendments made by this section shall apply to permissive_service_credit contributions made in years beginning after date transitional rule a in general in the case of an eligible_participant in a governmental_plan within the meaning of sec_414 of the code the limitations of sec_415 of the code shall not be applied to reduce the amount of permissive_service_credit which may be purchased to an amount less than the amount which was allowed to be purchased under the terms of the plan as in effect on the date of the enactment of this act section c b of tra '97 describes the group of eligible participants who will be in the grandfathered group which in general is the group of plan kekkkekakeekkakek participants existing at the time of the date of enactment of tra '97 date or a specified but limited time afterward plan x has several members who you represent are members of the grandfathered group as described in section c whose benefits when calculated under the usual plan x formula and using both purchased service as well as ordinary service_credit exceed the code sec_415 limits on annual_benefit payments these members purchased service_credit under section l or its predecessor provisions well before the enactment of tra '97 you also represent that this service_credit purchase does not relate to a prior cash_out as described in code sec_415 you represent that as plan x is a governmental_plan sec_401 of the code does not apply to limit compensation that may be considered for calculating the benefit of the grandfathered group who began employment before sec_401 was applied to governmental plans you represent that sec_415 of the code allows plan x to test the contributions made to purchase prior service_credit against the sec_415 annual_addition limits rather than treating the accrued_benefit derived from all of such contributions as an annual_benefit for purposes of sec_415 you represent that the transition rule_of section c of tra '97 allows members of the grandfathered group to have full use of his or her purchased service against the code sec_415 limit as this defined contribution limit is not used to reduce the amount of permissive_service_credit allowed under the terms of plan x as in effect on the date of enactment of tra '97 or earlier as in the case of plan x you represent that the voluntary contributions that were made to plan x prior to were tested under code sec_415 and all such contributions are within that limit you request rulings concerning the applicability of the code sec_415 limitations to the permissive_service_credit purchase contributions made to plan x prior to the effective date of sec_415 based on the foregoing facts and representations the following rulings are requested that the after-tax employee contributions made to plan x prior to date by a participant who is a member of the grandfathered group described in section c of tra '97 to purchase service_credit under section l which contributions were not repayment of a cash_out as described ek ereee in code sec_415 are treated under the transitional rule_of section c as permissive_service_credit contributions within the meaning of code sec_415 even though these employee contributions by the grandfathered group were made to the plan x before the general effective date of the act since section c applies sec_415 retroactively for this grandfathered group that assuming the answer to ruling_request number one is affirmative and assuming therefore that sec_415 applies retroactively section c allows the use of all permissive service purchases made prior to the date of enactment of the tra '97 by a member of the grandfathered group when applying the code sec_415 test without violation of the usual code sec_415 limits on annual_additions even though the limitations of code sec_415 might otherwise have limited the amount of such a purchase if the employee contribution for this permissive_service_credit had otherwise been treated as an annual_addition under code sec_415 when made that assuming the answers to ruling requests number one and two are both in the affirmative if the code sec_415 test is used to determine code sec_415 compliance of the permissive_service_credit purchase the code sec_415 is not used to test code sec_415 compliance as to that part of the member's accrued_benefit derived from the permissive_service_credit purchase since code sec_415 is an alternative test that assuming the answers to the above ruling_request are in the affirmative for purposes of subtracting the part of a member's accrued_benefit not subject_to the code sec_415 test since that participant is being subjected to the alternative code sec_415 test when calculating the accrued_benefit derived from all such contributions as an annual_benefit for purposes of subsection b agency b should calculate the full value of the portion of the accrued_benefit attributable to permissive_service_credit purchased by a member of the grandfather group and agency b should do so because the statutory reference to all such contributions is a reference to both employer and employee contributions made to fund the accrued_benefit purchased when the purchase is made under section l of plan x at the member's cost ie at less than the full actuarial cost for the additional benefit eet the assuming that the answers to the above rulings are all in the affirmative and assuming that the code sec_415 test is not used to test code sec_415 compliance as to the permissive_service_credit purchase because the code sec_415 alternative test has been used then the annual_benefit derived from both employee and employer contributions and the equivalent to the portion of the accrued_benefit attributable to the permissive_service_credit purchased by the member of the grandfathered group is ignored in calculating the annual_benefit otherwise to be tested for code sec_415 purposes and only the remaining annual_benefit ie the annual_benefit calculated without regard to the value of the permissive_service_credit purchase is used for purposes of code sec_415 testing sec_415 of the code provides the limitation on annual benefits for defined benefit plans sec_415 provides in general that a participant's benefit expressed as an annual_benefit cannot exceed the lesser_of a dollar_figure or b percent of the participant’s average compensation_for his or her high_three_years the percent of compensation limit under sec_415 does not apply to governmental plans sec_415 of the code provides the limitations on annual_additions for defined contribution plans sec_415 provides in general that contributions and other annual_additions for a participant may not exceed the lesser_of a dollar_figure or b percent of the participant’s_compensation sec_415 of the code was amended by section a of tra ’97 by adding a new subsection n that provides special rules relating to the purchase of permissive_service_credit sec_415 of the code provides that if the employee make sec_1 or more contributions to a defined benefit governmental_plan within the meaning of sec_414 to purchase permissive_service_credit under such plan then the requirements of this section shall be treated as met only if- a the requirements of subsection b are met determined by treating the accrued_benefit derived from all such contributions as an annual_benefit for purposes of subsection b or b the requirements of subsection c are met determined by treating all such contributions as annual_additions for purposes of subsection c sec_415 of the code provides that the term permissive_service_credit means service credit- rakeekaaekeeeeeee ‘ i ii iii recognized by the governmental_plan for purposes of calculating a participant's benefit under the plan which such participant has not received under such governmental_plan and which such participant may receive only by making a voluntary additional_contribution in an amount determined under such governmental_plan which does not exceed the amount necessary to fund the benefit attributable to such service_credit permissive_service_credit may also include service_credit for periods for which there is no performance of service and notwithstanding clause ii may include service credited in order to provide an increased benefit for service_credit which a participant is receiving under the plan sec_415 of the code provides a limit on the amount of nonqualified service a participant can purchase under a defined_benefit_plan by providing that a plan shail fail to meet the requirements of this section if i more than years of nonqualified_service_credit are taken into account for purposes of this subsection or ii any nonqualified_service_credit is taken into account under this subsection before the employee has at least years of participation under the plan sec_415 of the code defines nonqualified_service_credit as permissive_service_credit other than i service including parental medical sabbatical and similar leave as an employee of the government of the united_states any state or political_subdivision thereof or any agency_or_instrumentality of any of the foregoing other than military service or service for credit which was obtained as a result of a repayment described in subsection k ii service including parental medical sabbatical and similar leave as an employee described in clause i of an educational_organization described in sec_170 which is a public private or sectarian school which provides elementary or secondary education through grade or a comparable level of education as described under the applicable jurisdiction in which the service was performed iii service as an employee of an association of employees who are described in clause i or iv military service other than qualified_military_service under sec_414 recognized by such governmental_plan sec_415 of the code generally applies to permissive service contributions made in years beginning after date however section of tra ’97 contains the following transition rule a in general-in the case of an eligible_participant in a governmental_plan within the meaning of sec_414 of the internal_revenue_code_of_1986 the limitations of code sec_415 shall not be eekkekeainie g applied to reduce the amount of permissive_service_credit which may be purchased to an amount less than the amount which was allowed to be purchased under the terms of the plan as in effect on the date of the enactment of this act b eligible participant-for purposes of subparagraph a an eligible_participant is an individual who first became a participant in the plan before the first plan_year beginning after the last day of the calendar_year in which the next regular session following the date of the enactment of this act of the governing body with authority to amend the plan ends final income_tax regulations the regulations under sec_415 of the code were published in the federal_register on date these regulations are effective date and generally apply for limitation years beginning on or after date sec_1_415_b_-1 of the regulations provides rules on the determination of the accrued_benefit attributable to employee contributions and rollover_contributions sec_1 iv of the final regulations provides in part that if voluntary_employee_contributions are made to the plan the portion of the plan to which voluntary_employee_contributions are made is treated as a defined_contribution_plan pursuant to code sec_414 and accordingly is a defined_contribution_plan pursuant to sec_1_415_c_-1 accordingly the portion of the plan to which voluntary_employee_contributions are made is not a defined_benefit_plan within the meaning of paragraph a of this section and is not taken into account in determining the annual_benefit under the portion of the plan that is a defined_benefit_plan sec_1_415_c_-1 of the final regulations provides in part that the portion of a plan that is treated as a defined_contribution_plan pursuant to code sec_414 is a defined_contribution_plan for code sec_415 purposes and the provisions thereof are satisfied if contributions and other additions to a participant’s account do not exceed the lesser_of dollar_figure or percent of the participant's_compensation for any limitation_year with respect to ruling number one section l of plan x permits a plan x member to purchase service_credit that is then counted for purposes of calculation of his or her benefit under section n the member had not received credit for the service which is purchased section l further provides that the member may only purchase service_credit by making a voluntary additional_contribution to plan x in an amount that does not exceed the an amount necessary to fund the benefit purchased the limitations on the purchase of service_credit are effective for permissive eeanenananeats service_credit contributions made in years beginning after date plan x permitted its members to purchase service credits prior to the effective date of sec_415 of the code section c a of tra '97 provides an exception to the effective date of the limitations of code sec_415 to certain eligible participants in a governmental_plan as described in sec_414 section c b of tra ’97 describes an eligible_participant as an individual who first became a participant in the plan before the first plan_year beginning after the last day of the calendar_year in which the next regular session following the date of the enactment of this act date of the governing body with the authority to amend the plan ends it is represented that the members of plan x who are the subject of this ruling became participants in plan x prior to the above dates and also made additional voluntary_employee_contributions to purchase service credits under section l prior to section c a of tra ’97 contains a transitional rule with respect to members of the grandfathered group such as the members of plan x who are the subject of this ruling that section provides that the limitations of code sec_415 shall not be applied to reduce the amount of permissive_service_credit which may be purchased to an amount less than which was allowed to be purchased under the terms of the plan as in effect on the date of the enactment of this act which was date in other words the limitations of sec_415 cannot be applied to reduce the amount of permissive_service_credit that a member of the grandfathered group can purchase to an amount which is less that an amount that he or she was allowed to purchase under the terms of plan x on date sec_1 d of the old income_tax regulations provided that where a defined_benefit_plan provides for voluntary_employee_contributions these contributions are considered a separate defined_contribution_plan maintained by the employer which is subject_to the limitations on contributions and other additions described in sec_1 which means that these contributions must be tested under the limitations of code sec_415 and cannot exceed the lesser_of dollar_figure or percent of the participant's_compensation for the limitation_year made by the members of plan x who are the subject_to this ruling were tested under sec_415 at the time they were contributed to plan x and are within those limitations applicable for defined contribution plans for those limitation years it is represented that the voluntary_employee_contributions based on the above we conclude that the service_credit purchased by the plan x participants meets the definition of permissive_service_credit as defined in code sec_415 even though such purchases were made prior to the effective date of sec_415 therefore with respect to ruling number one we conclude that the after-tax jon dsenieebeek g q employee contributions made to plan x prior to date by a member of plan x who is also a member of the grandfathered group described in section c of tra ’97 to purchase service_credit under section l which contributions were not repayment of a cash_out as described in code sec_415 are treated under the transitional rule_of section c as permissive_service_credit contributions within the meaning of sec_415 even though these employee contributions by the grandfathered group were made to plan x before the general effective date of tra ’97 with respect to ruling_request number two and number three sec_415 of the code provides in general that the requirements of this section are met if the contributions made to a governmental_plan to purchase service_credit are determined by treating the accrued_benefit derived from all such contributions as an annual_benefit for purposes of the defined_benefit_plan limitations in sec_415 or by treating all such contributions as annual_additions for purposes of the defined_contribution_plan limitations in sec_415 the test in code sec_415 are alternative tests the employer can choose which test to apply and the employer does not have to apply the same test to all participants in the plan section c a of tra provides in general that the limitations of code sec_415 shall not be used to reduce the amount of permissive_service_credit which may be purchased by a member of the grandfathered group to an amount which is less than the amount which was allowed to be purchased pursuant to the terms of the plan as in effect on date in other words a member of the grandfathered group is allowed to make additional voluntary contributions to a defined benefit governmental_plan to purchase service_credit in an amount that exceeds the lesser_of dollar_figure or percent of his or her compensation provided that the terms of the plan in which he or she participates allowed such contributions to be made on date further assuming that the permissive service credits are tested under sec_415 the limitations for defined contribution plans such amount cannot be reduced by the limitations under sec_415 even though but for section c a of tra ’97 such amounts would have otherwise been treated as an annual_addition under sec_415 when made to plan x therefore with respect to your second ruling_request we conclude that section c of tra '97 allows the use of all permissive service purchases made prior to the date of enactment of tra ’97 by a member of the grandfathered group when applying the code sec_415 test without violation of the usual sec_415 limits on annual_additions even though the limitations of sec_415 might otherwise have limited the amount of such a purchase with respect to your third ruling_request we conclude that if the code section hekkekkekerekekek i n b test is used to determine sec_415 compliance of the permissive_service_credit the sec_415 test is not used to test sec_415 compliance as to the accrued_benefit derived from contributions made to purchase permissive service credits since sec_415 is an alternative test ruling number four is based on the conclusion reached in ruling_request number three that the code sec_415 test is used to determine sec_415 compliance of the permissive_service_credit and asks what portion if any of the accrued_benefit derived from the permissive service purchased by a member of the grandfathered group may be excluded when testing the annual_benefit under sec_415 a member of the grandfathered group made additional after-tax contributions to plan x under section l and purchased years of permissive_service_credit for periods of employment when membership was mandatory but for which member contributions were not made the member was required to pay to board mina single payment the member contributions the member would have made for the period of employment for which service is being purchased plus regular_interest to the date of payment the member's contributions paid plus interest were not equal to the full value of the additional benefit provided you want a ruling as to how the years of purchased service is to be used when the limits of sec_415 of the code are applied to determine the maximum annual_benefit that will be paid to the member from plan x your further represent that the basic monthly allowance tested under sec_415 of the code would be increased significantly in this case by use of the years of purchased service in the sec_415 calculation given the significant size of the member's final_average_compensation in addition benefit calculations that you provided show an average increase of approximately dollar_figure per month if the additional years_of_service is tested under sec_415 you represent that the payment option chosen by the member includes a survivor annuity benefit of percent of the member's reduced benefit to the member's designated_beneficiary his spouse for life you further represent that this option yields a benefit that must be reduced approximately dollar_figure per month if all service is used in the code sec_415 limit calculation including the years of purchased service you state that if the years of purchased service is not included however because of the application of sec_415 then the monthly benefit tested against sec_415 is smaller and the full monthly benefit can be paid under this option we previously concluded that the years_of_service purchased by the member is a permissive_service_credit since those years are recognized by the governmental_plan for purposes of calculating a participant's benefit under the eakkkekekekeekekeee plan and for which the participant could only receive by making an additional voluntary_employee_contribution to plan x you previously stated that the member contributions made to purchase this service_credit were tested against the code sec_415 limitations when they were made to plan x and that such contributions made were well within the sec_415 limitations what has not been tested is the full value of the benefit attributable to the years_of_service purchased you suggest that agency b for sec_415 testing purposes should calculate the part of the accrued_benefit value attributable to the permissive_service_credit purchased and subtract this value from the annual_benefit tested under sec_415 so that no permissive_service_credit is used because you believe that the reference to all such contributions in sec_415 is a reference to both employer and employee contributions which are made to facilitate the increase in the accrued_benefit due to the purchase pursuant to section l which only permits the purchase to be made by the member's contributions plus interest words you feel that the full value of the accrued_benefit attributable to the purchased years_of_service the value in excess of the amount attributable to the member's contributions should be subtracted from the member's total benefit and only the resulting net benefit would be subject_to sec_415 testing to do otherwise you feel would not give these members the full value of the transitional rule in section of tra '97 in other in general sec_415 of the code limits the benefits payable under a defined_benefit_plan that is a governmental_plan under sec_414 however if a participant makes mandatory employee contributions to a defined_benefit_plan those contributions are treated as annual_additions that are subject_to the limitations of sec_415 which generally applies to defined contribution plans the benefit attributable to the mandatory employee contributions is then excluded when testing whether the benefits under the defined_benefit_plan satisfies the limitations of sec_415 mandatory employee contributions are a condition of benefit_accrual typically the benefit provided for the service for which mandatory employee contributions are made exceeds the benefit attributable to the mandatory_contributions it is this excess the benefit provided by employer contributions that is tested against the limitations of sec_415 of the code sec_415 of the code allows an employee to make one or more contributions to purchase permissive_service_credit from a plan sec_415 then allows one of two possibilities benefit can be tested along with benefits that are provided without the purchased permissive_service_credit under sec_415 under this alternative even though employee contributions are usually subject_to section first under sec_415 the entire erekkereke eere qo q uy g sec_415 the entire benefit including the benefit attributable to such employee contributions is tested under sec_415 second and alternatively under sec_415 of the code the employee contributions used to purchase the permissive_service_credit is tested against the limitations of sec_415 which is the usual procedure for employee contributions sec_415 does not alter the application of sec_415 to situations where the benefit provided by the plan for the credited service is in excess of the present_value of the actuarial equivalent of the employee contributions in that situation part of the benefit attributable to the permissive_service_credit is attributable to employer contributions and is subject_to limitations of sec_415 in other words sec_415 is only concerned with the treatment of the contributions made by the employee to purchase permissive_service_credit and does not alter the application of sec_415 to benefits provided by employer contributions the transitional rule simply makes another gloss on the situation by allowing certain employees to make large contributions that would otherwise exceed the limitation of sec_415 to purchase permissive_service_credit and to make use of sec_415 for those amounts therefore with respect to your ruling_request number four we conclude that the accrued_benefit derived from all such contributions includes only the accrued_benefit attributable to contributions the member made to plan x to purchase the permissive_service_credit agency b cannot calculate the full value of the portion of the accrued_benefit attributable to the permissive_service_credit and subtract out this portion when testing the overall benefit under sec_415 of the code because the reference to all such contributions only refers to the accrued_benefit attributable to the member contributions past and future the same analysis applies to ruling_request number five we conclude with respect to such ruling that the annual_benefit derived from both employer contributions and mandatory employee contributions attributable to the permissive_service_credit purchased by voluntary_employee_contributions whether or not the participant is a member of the grandfathered group is not ignored in calculating the annual_benefit otherwise to be tested for code sec_415 purposes the accrued_benefit derived from mandatory employee contributions employer contributions and the accrued_benefit attributable to the permissive_service_credit purchased by the member less the accrued_benefit that is actuarial equivalent to the voluntary_employee_contributions made by the member is subject_to sec_415 testing this letter_ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent kh kk keke kkk ke this letter assumes that plan x meet the requirements for qualification under sec_401 of the code and is a governmental_plan as described in sec_414 a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney form on file in this office if you have any questions please contact se t ep ra t sincerely yours qtgned joyor b floyd joyce e floyd manager employee_plans technical group enclosures copy of this letter deleted copy of letter_ruling notice of intention to disclose
